 
EXHIBIT 10.3
 
THREE-YEAR CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (the “Agreement”) is made effective as of
the 26th day of January, 2012 (the “Effective Date”), by and between Harvard
Savings Bank (the “Bank”), an Illinois chartered stock savings bank that is
headquartered in Harvard, Illinois, and Richard J. Lipinsky (“Executive”).
 
WITNESSETH
 
WHEREAS, the Bank is a wholly owned subsidiary of Harvard Illinois Financial
Corporation, a corporation organized under the laws of the State of Maryland
(the “Company”);
 
WHEREAS, Executive is currently employed as a Secretary/Treasurer of the Bank;
 
WHEREAS, the Company and the Bank desire to be ensured of Executive’s continued
active participation in the business of the Bank;
 
WHEREAS, in order to induce Executive to remain in the employ of the Bank and in
consideration of Executive’s agreeing to remain in the employ of the Bank, the
parties desire to specify the severance benefits which shall be due Executive in
the event that his employment with the Bank is terminated under specified
circumstances.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
 
1.    TERM OF AGREEMENT

 
(a)           The term of this Agreement shall begin as of the Effective Date
and shall continue for thirty-six (36) full calendar months hereafter.
 
(b)           Commencing on the first anniversary date of this Agreement (the
“Anniversary Date”) and continuing on each Anniversary Date thereafter, the term
of this Agreement shall be extended for an additional year such that the
remaining term shall be thirty-six (36) months (“Renewal Term”), until such time
as the board of directors of the Bank (the “Board”) or Executive elects not to
extend the term of the Agreement by giving written notice to the other party at
least ninety (90) days prior to the last day of the Renewal Term, in which case
the term of this Agreement shall be fixed and shall terminate at the end of the
thirty-six (36) months following such Anniversary Date.  Prior to each
Anniversary Date, the disinterested members of the Board will conduct a
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement, and the results thereof will be
included in the minutes of the Board’s meeting.
 
 
2.    DEFINITIONS

 
(a)           Change in Control.  For purposes of this Agreement, a “Change in
Control” means any of the following events:
 

 
 

--------------------------------------------------------------------------------

 

 
(1)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 
 
(2)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (b) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 
 
(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

 
 
(4)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

 
(b)           Good Reason shall mean a termination by Executive following a
Change in Control if, without Executive’s express written consent, any of the
following occurs:
 
 
(1)
failure to elect or reelect or to appoint or reappoint Executive as
Secretary/Treasurer;

 
 
(2)
material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
sub-section 2(b)(1), above;

 
 
(3)
a relocation of Executive’s principal place of employment by more than 15 miles
from its location at the effective date of this Agreement, or a material
reduction in the base salary, benefits and perquisites to the

 

 
2

--------------------------------------------------------------------------------

 

Executive from those being provided as of the effective date of this Agreement;
 
 
(4)
a liquidation or dissolution of the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of Executive;
or

 
 
(5)
a material breach of this Agreement by the Bank;

 
provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within ninety (90) days following the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from Executive.  If the Bank remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Bank does not remedy the condition
within such thirty (30) day cure period, then Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 
(c)           Termination for Cause shall mean termination because of, in the
good faith determination of the Board, Executive’s:
 
 
(1)
personal dishonesty;

 
 
(2)
incompetence;

 
 
(3)
willful misconduct;

 
 
(4)
breach of fiduciary duty involving personal profit;

 
 
(5)
material breach of the Bank’s Code of Ethics;

 
 
(6)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

 
 
(7)
material breach by Executive of any provision of this Agreement.

 
A determination of whether Executive’s employment shall be terminated for Cause
shall be made at a meeting of the Board called and held for such purpose, at
which the Board makes a finding that in good faith opinion of the Board an event
set forth in clauses (1), (2), (3), (4), (5), (6) or (7) above has occurred and
specifying the particulars thereof in detail.
 

 
3

--------------------------------------------------------------------------------

 

(d)           For purposes of this Agreement, any termination of Executive’s
employment shall be construed to require a “Separation from Service” in
accordance with Code Section 409A and the regulations promulgated thereunder,
such that the Bank and Executive reasonably anticipate that the level of bona
fide services Executive would perform after termination of employment would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36)-month period.
 
 
3.    BENEFITS UPON TERMINATION

 
(a)           If Executive’s employment by the Bank shall be terminated
subsequent to a Change in Control and during the term of this Agreement by (i)
the Bank for other than Cause, or (ii) Executive for Good Reason, then the Bank
shall:
 
 
(1)
pay Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or beneficiaries or estate, as applicable, a cash severance amount
equal to:

 
 
(i)
three (3) times Executive’s base salary in effect as of the Date of Termination,
and

 
 
(ii)
the highest level of cash incentive compensation earned by Executive from the
Bank (including amounts deferred at the Executive’s election) during the
calendar year in which termination occurs or either of the three (3) calendar
years immediately preceding the year in which the termination occurs, payable by
lump sum within thirty (30) business days of the Date of Termination.

 
 
(2)
cause to be continued at no cost to Executive, non-taxable medical and dental
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to Executive’s termination for thirty-six (36) months.

 
(b)           In no event shall the payments or benefits to be made or provided
to Executive under Section 3 hereof (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount, the value of which is one dollar ($1.00)
less than an amount equal to three (3) times Executive’s “base amount,” as
determined in accordance with Section 280G of the Code.  The reduction of the
Termination Benefits provided by this Section 3 shall be applied to the cash
severance benefits otherwise payable under Section 3(a) hereof.
 
 
4.    NOTICE OF TERMINATION

 
Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which
 

 
4

--------------------------------------------------------------------------------

 

shall indicate the Date of Termination and, in the event of termination by
Executive, the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.  “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall be
immediate).  In no event shall the Date of Termination exceed thirty (30) days
from the date the Notice of Termination is given.
 
 
5.    SOURCE OF PAYMENTS

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
 
 
6.    REQUIRED REGULATORY PROVISIONS

 
(a)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g)(1) (12 USC
§1818(g)(1)) of the Federal Deposit Insurance Act (“FDIA”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(b)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) (12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
FDIA, all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
 
(c)           If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of FDIA, all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
 
(d)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank, (i) by the Director of OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12
U.S.C. §1823(c)) of FDIA; or (ii) by the Director of OTS or his or her designee
at the time the Director of OTS or his or her designee approves a supervisory
merger to resolve problems related to operations of the Bank or when the Bank is
determined by the Director of OTS or his or her designee to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.
 
(e)           Notwithstanding anything herein to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of FDIA,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
 

 
5

--------------------------------------------------------------------------------

 

 
7.    NO ATTACHMENT

 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
 
 
8.    ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a)           This Agreement contains the entire understanding between the
parties hereto and supersedes any prior agreement between the Bank and
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere provided. No
provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to her without
reference to this Agreement.
 
(b)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(c)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
 
9.    SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
 
10.    HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
 
11.    GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.
 

 
6

--------------------------------------------------------------------------------

 

 
12.    ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within fifty (50) miles from the main office of
the Bank, in accordance with the rules of the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
 
13.    PAYMENT OF LEGAL FEES

 
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive’s favor, and such reimbursement
shall occur no later than sixty (60) days after the end of the year in which the
dispute is settled or resolved in Executive’s favor.
 
 
14.    OBLIGATIONS OF BANK

 
The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.
 
 
15. SUCCESSORS AND ASSIGNS

 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
 
[Signature Page Follows]
 

 
7

--------------------------------------------------------------------------------

 

SIGNATURES
 
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the
Effective Date.
 

   
HARVARD SAVINGS BANK
                   
By:   
/s/ Duffield Seyller III     
Duffield Seyller III
               
EXECUTIVE
                   
By:   
/s/ Richard J. Lipinsky     
Richard J. Lipinsky


 
 
 8

--------------------------------------------------------------------------------